IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


A. SCOTT ENTERPRISES, INC.,                  : Nos. 953 & 954 MAL 2014
                                             :
                     Respondent              :
                                             : Petition for Allowance of Appeal from the
                                             : Order of the Commonwealth Court
              v.                             :
                                             :
                                             :
CITY OF ALLENTOWN,                           :
                                             :
                     Petitioner              :



                                          ORDER


PER CURIAM

       AND NOW, this 25th day of June, 2015, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO issues b. and d., as set forth below. Allocatur is DENIED as

to all remaining issues. The issue, rephrased for clarity, is:



       Does a jury finding of bad faith require the trial court to impose a statutory
       penalty and award attorney fees under 62 Pa.C.S. § 3935?